1
2
3
4
5
6                                  UNITED STATES DISTRICT COURT

7                           FOR THE EASTERN DISTRICT OF CALIFORNIA

8
9    IN RE THE SEIZURE OF                               Case No. 1:18-sw-00307-BAM-1

10   CITIBANK ACCOUNT NO. 207100082 IN                  ORDER REGARDING STATEMENT
     THE NAME OF ALL PROFIT                             INDICATING THE ADDRESS WHERE FUNDS
11   ORGANIZATION, LLC                                  ARE TO BE SENT
12                                                      (Doc. No. 5)
13                                                      Case No. 1:18-sw-00308-LJO-BAM-1
14   IN RE THE SEIZURE OF
15   2015 CHEVROLET SILVERADO, VIN
     3GCPCREC4FG173943, LICENSE PLATE
16   NO. 68914H2
17
18          Pursuant to the Court’s October 9, 2019 order granting Scorpio Purnell’s Motion for the Return

19   of Property Subject to Seizure Order, and based upon the Statement Indicating The Address Where

20   Funds Are To Be Sent filed by Scorpio Purnell on October 22, 2019, Mr. Purnell’s request that the

21   funds totaling $9,574.45 seized from Citibank Account No. 207100082 (the “Citibank Account”) be

22   returned to the care of Mariah Kidane and that any check or other instrument returning the funds be

23   made payable solely to Scorpio Purnell is GRANTED.

24          Accordingly, it is HEREBY ORDERED that, pursuant to the Court’s October 9, 2019 order

25   granting Scorpio Purnell’s Motion for the Return of Property Subject to Seizure Order, the United

26   States is directed to return the funds seized from the Citibank Account to the care of Mariah Kidane,

27                                                      1
28
1    2964 E. Dakota Ave., Fresno, CA 93726. Any check or other instrument returning the funds seized

2    from the Citibank Account shall be made payable solely to Scorpio Purnell.

3
            IT IS SO ORDERED.
4

                                                                /s/ Barbara   A. McAuliffe
5
     Dated: October 25, 2019
6
                                                          UNITED STATES MAGISTRATE JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                    2
28
